Title: To James Madison from Theodore Anderson, 14 May 1816
From: Anderson, Theodore
To: Madison, James


        
          Sir
          Navy Yard New York May 14. 1816
        
        Having been in the navy Yard at New York as Clerk to the naval Store-Keeper there from the 1st. of January 1815 and being on the Purser’s Books at the Small Sum of $400 per Annum I have taken the liberty (though perhaps incorrectly) ⟨o⟩f writing to you, to Request that you would have the Goodness to allow a Small addition to that ⟨w⟩hich I now get; if it were but $200 more it would be sufficient. It is but a Small sum Sir to the U. States but to me would be very considerable. You can certainly form some opinion from my taking the liberty of writing to you h⟨o⟩w very cramped my means of Support must be. Thrown upon the wide world without freinds to advance me I have been thus induced to address you. Perhaps I have acted incorrectly Sir, if so—Please make me allowance for my ignorance as it regards the Etequette to be observed. I now close by Simply informing you that I am the Son of Coln. Alexr. Anderson who had the Honour of being accqua⟨in⟩ted with you Sir before you arose to that Exalted Station which you now occupy. With Sincere Respect Sir I am your very Obt. & Hum. Servant.
        
          Theodore Anderson
        
      